DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (Pub. No.: US 2016/0001781 A1).

 	Regarding claim 1, Fung teaches a driver assist device, comprising:
 	a processor (Fig. 1B, ECU 106); and
 	a non-transitory storage medium containing program instructions (Fig. 1B, memory 110 and software 116) that, when executed by the processor causes the driver assist device to:
 	detect outdoor information (Fig. 2, low speed follow system 212, para [0248], automatic cruise control system 21, para [0250], collision warning system 218, para [0251]) and indoor information (Fig. 3, monitoring system 300) of a vehicle using a detector;
 	determine a warning mode based on a traveling situation and a driver state detected by the detector in response to detecting a warning-requiring situation during an operation of a driver assist function; and
 	output a warning based on the determined warning mode (Fig. 137A-137B, para [0907], “As the driver 102 becomes drowsy, as shown schematically in FIGS. 137A and 137B, the size of a blind spot monitoring zone 13704 (e.g., the blind spot monitoring zone 13604) is increased. At this point, a target vehicle 13706 is now in the enlarged monitoring zone 13704, which results in a warning 13708, generated by the blind spot indicator system 224. Moreover, as seen in FIG. 137B, to prevent the user from turning into the adjacent lane and potentially colliding with the target vehicle 13706, the electronic power steering system 132 can generate a counter torque 13710 to prevent the driver 102 from turning the wheel 134.”. The system generates a warning 13708 based on the driver is drowsy 102 and the host vehicle 100 is turning into the adjacent lane where it can potentially collide with the adjacent vehicle 13706).

Regarding claim 2, Fung teaches the driver assist device of claim 1, wherein the processor is configured to:
 	determine a visual warning when a driver gaze is forward in response to detecting a hands-off warning-requiring situation (Fig. 128, para [0568] “For example, if the driver has both hands on the steering wheel (e.g., See FIG. 18), the response system 188 can assign a driver state index of 1 to indicate that the driver is not distracted (e.g., not drowsy). If the driver has one hand on the steering wheel, the response system 188 can assign a driver state index of 2 to indicate that the driver is slightly distracted (e.g., slightly drowsy). If the driver has no hands on the steering wheel, the response system 188 can assign a driver state index of greater than 2 to indicate that the driver is distracted (e.g., drowsy).”, Fig. 37, para [0558], “For example, a first configuration 3702 shows a driver 102 in a fully awake state, with a head 186 disposed against headrest 174. However, a second configuration 3704 shows the driver 102 in a somewhat drowsy state. In this case, the head 186 has moved further away from the headrest 174 as the driver 102 slumps forward slightly. A third configuration 3706 shows driver 102 in a fully drowsy state.” and Fig. 51, para [0532], and Fig. 108, para [0797]. When the driver has no hands on the steering wheel, index of 3, corresponds to the third driver state at Fig. 51 and the driver is awake index of 1, corresponds to first driver state at Fig.51, then the driver has a combined state index of 3. According to Fig. 108, a state index of 3 provides a warning including a visual indicator); and
 	determine at least one of an auditory warning or a tactile warning together with the visual warning mode when the driver gaze is not forward (Fig. 37, para [0558], and Fig.108, para [0797] “When the driver's driver state index is 4, indicators, sounds and haptic feedback can all be used. In other words, as the driver becomes more drowsy (increased driver state index), a greater variety of warning types can be used simultaneously.”. When the driver is very drowsy, then the driver has a state index of 4. According to Fig. 108, a state index of 4 provides a warning including visual indication, sounds and haptic).

Regarding claim 3, Fung teaches the driver assist device of claim 1, wherein the processor is configured not to output the warning in a state in which a direction indicating signal is activated in a lane change direction or a steering wheel is gripped by the driver in response to detecting a lane change warning-requiring situation (Fig. 145, para [0568], para [0954]-[0957]. The system at step 14502 detects a turn signal and at step 14510 determines the driver state is non-drowsy and attentive based on both of the driver’s hands are on the steering wheel. The system confirms the driver is non-drowsy and aware of the potential hazard, then the vehicle suppresses the warning at step 14514 during a lane change).  

 	Regarding claim 5, Fung teaches the driver assist device of claim 1, wherein the processor is configured to: 
 	determine a visual warning when a driver gaze is forward in a state in which a steering wheel is not gripped by a driver in response to detecting a warning-requiring situation of deactivation or limit of the driver assist function (Fig. 128, para [0568], Fig. 37, para [0558], and Fig. 108, para [0797]. When the driver has no hands on the steering wheel and the driver is non-drowsy, then the driver has a combined state index of 3. According to Fig. 108, a state index of 3 provides a warning including a visual indicator); and 
 	determine at least one of an auditory warning or a tactile warning together with the visual warning when the driver gaze is not forward in the state in which the steering wheel is not gripped (Fig. 128, para [0568], Fig. 37, para [0558], and Fig. 108, para [0797]. When the driver is very drowsy and the driver’s hands are not on the steering wheel, then the driver has a state index of 4. According to Fig. 108, a state index of 4 provides a warning including visual indication, sounds and haptic).  

Regarding claim 6, Fung teaches the driver assist device of claim 1, wherein the processor is configured to determine at least one of an auditory warning or a tactile warning together with a visual warning when a driver gaze is not at a cut-in vehicle in response to detecting a cut-in vehicle warning-requiring situation (Fig. 137A-137B and Fig. 145, para [0568], para [0954]-[0957]. The system at step 14510 determines the driver state is very drowsy and not aware of the potential hazard, such as a cut-in vehicle, then the system generates a warning at step 14512. According to Fig. 37, para [0558] and Fig. 108, para [0797], a very drowsy state has an index state of 4 and a state index of 4 provides a warning including visual indicator, sounds and haptic).  

Regarding claim 7, Fung teaches the driver assist device of claim 1, wherein the processor is configured to: 
determine a visual warning when a driver gaze is forward in response to detecting a forward-looking warning-requiring situation (Fig. 128, para [0568], Fig. 37, para [0558], and Fig. 108, para [0797]. When the driver has no hands on the steering wheel and the driver is non-drowsy with eyes looking forward, then the driver has a combined state index of 3. According to Fig. 108, a state index of 3 provides a warning including a visual indicator); and 
 	determine at least one of an auditory warning or a tactile warning together with the visual warning when the driver gaze is not forward (Fig. 128, para [0568], Fig. 37, para [0558], and Fig. 108, para [0797]. When the driver is very drowsy with eyes looking downward and the driver’s hands are not on the steering wheel, then the driver has a state index of 4. According to Fig. 108, a state index of 4 provides a warning including visual indication, sounds and haptic).  

Regarding claim 8, Fung teaches the driver assist device of claim 1, wherein the processor is configured to determine at least one of an auditory warning or a tactile warning together with a visual warning when the driver gaze is not forward in response to detecting an override warning-requiring situation (Fig. 128, para [0568], Fig. 37, para [0558], and Fig. 108, para [0797]. When the driver is very drowsy with eyes looking downward, then the driver has a state index of 4. According to Fig. 108, a state index of 4 provides a warning including visual indication, sounds and haptic. Step 12814 at fig. 128, the system modifies or overrides the control of the vehicle).  

Regarding claim 12, recites method that is performed by the device of claim 1.

Regarding claim 13, recites method that is performed by the device of claim 2.

Regarding claim 14, recites method that is performed by the device of claim 3.

Regarding claim 16, recites method that is performed by the device of claim 5.

Regarding claim 17, recites method that is performed by the device of claim 6.

Regarding claim 18, recites method that is performed by the device of claim 7.

Regarding claim 19, recites method that is performed by the device of claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fung (Pub. No.: US 2016/0001781 A1) in view of Bigdelou (Pub. No.: US 2016/0318520 A1).

Regarding claim 10, Fung teaches the driver assist device of claim 1, but fails to teach wherein the processor is configured to, in response to determining that an in-vehicle noise level measured by the detector is equal to or greater than a preset reference noise level when outputting an auditoy warning, adjust the output of the auditory warning or replace the auditory warning with a tactile warning and output the tactile warning.  
However, in the same field of vehicle, Bigdelou teaches a vehicle system is configured to increase the volume of a warning in a noisy environment. See para [0014], “Therefore, it is possible to control the sound volume so as to correspond to various environments around the job site. For example, the volume is decreased in a residential area etc., while the volume is increased in a work site where a loud noise is generated (or may be generated) so that the noise does not drown the warning sound.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s vehicle to increase the volume of warning sound in a noisy environment to effectively allow the driver to hear the warning sound.

Allowable Subject Matter
Claims 4, 9, 11, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Levlova (Pub. No.: US 2018/0126901 A1) teaches a driver distraction determination system that tracks the driver’s gaze and hand positions on the steering wheel to provide notifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685